ON MOTION FOR REHEARING AND RECONSIDERATION
PER CURIAM.
We grant the petition for rehearing for the limited purpose of correcting our previous opinion.
In our previous opinion, we erroneously stated that the husband’s professional association was considered a marital asset by the trial court. We correct that statement here by noting that the trial court correctly considered the increase in the value of the husband’s professional association during the parties’ marriage as a marital asset rather than the entire value of the association. However, the trial court erred in over-evaluating the increase in the value of the association by failing to subtract the liabilities of the professional association from its assets. Therefore, as we stated in our previous opinion, we reverse and remand to the trial court with directions to reconsider the equitable distribution award to the wife (the sum received by the wife from her employer’s deferred payment plan should be considered a marital asset), to attach the omitted child visitation schedule to the final judgment, and to reconsider the attorney’s fees award to the wife.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
DELL and GUNTHER, JJ., concur.
ANSTEAD, J., specially concurring with opinion.